Case 1:18-cv-00846-LMB-TCB Document 153 Filed 07/03/19 Page 1 of 2 PageID# 4807



                                         IN THE
                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   (Alexandria Division)


 JOHN DOE 2, by and through his,                       )
 Father and Next Friend, JOHN DOE 1,                   )
                                                       )
                 Plaintiff,                            )
                                                       )
 v.                                                    )   Civil Action No. 1:18-cv-00846
                                                       )
 FAIRFAX COUNTY SCHOOL BOARD,                          )
                                                       )
                 Defendant.                            )
                                                       )

              DEFENDANT'S NOTICE OF CONDITIONAL CROSS-APPEAL

         Notice is hereby given that FAIRFAX COUNTY SCHOOL BOARD, Defendant in this

 action, conditionally appeal to the United States Court of Appeals for the Fourth Circuit from

 that part of the Order entered on the 29th day of May 2019 ruling that a prior decision of the

 Fairfax Circuit Court did not preclude Plaintiffs from litigating their claims in this Court.

         The School Board believes that it will not be necessary or appropriate for the Fourth

 Circuit to reach this issue, as the Fourth Circuit should affirm this Court's entry of judgment as a

 matter of law. However, should the Fourth Circuit disagree with this Court's entry of judgment

 as a matter of law, then it should conclude that the December 14, 2018 final order of the Fairfax

 Circuit Court is entitled to full faith and credit.
Case 1:18-cv-00846-LMB-TCB Document 153 Filed 07/03/19 Page 2 of 2 PageID# 4808



                                                 FAIRFAX COUNTY SCHOOL BOARD



                                               By:                /s/
                                               Michael E. Kinney (VSB #65056)
                                                 Counsel for the Defendant
                                               TURNER & KINNEY, A PROFESSIONAL CORPORATION
                                               20 W. Market Street
                                               Leesburg, Virginia 20176
                                               Telephone: (703) 669-9090
                                               Facsimile: (703) 669-9091
                                               mkinney@turnerkinney.com


                                   CERTIFICATE OF SERVICE

         I certify that on July 3, 2019, I electronically filed a copy of this NOTICE OF

 CONDITIONAL CROSS-APPEAL using the CM/ECF system, which will send a notification

 of such filing (NEF) to counsel of record for all Parties.




                                                       /s/
                                               Michael E. Kinney (VSB #65056)




                                                    2
